Citation Nr: 1331929	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-12 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


REMAND

The Veteran served on active duty from February 1979 to September 1982, and from May 1984 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In October 2009, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
This case was remanded in March 2011.  At that time, the Board granted direct service connection for left knee and right hip disabilities.  The Board noted that the evidence did not establish an in-service history of injury to the Veteran's right knee similar to his left knee, or to his left hip similar to his right hip, but that the record did contain diagnoses of right knee patellofemoral pain syndrome and left hip tronchanteric bursitis.  After discussing the conflicting examination and opinion reports already of record, the Board determined that a new VA examination was necessary to address whether the Veteran had a right knee and/or left hip disability that was caused or had been made chronically worse by his service-connected lumbosacral strain with degenerative changes, to include the theory of aggravation.  

VA obtained the requested examination in May 2011.  The VA examiner opined that "there is no pathophysiologic connection or cause of relation that can be found in regards to [the Veteran's] lumbar spine and the claimed hip and knee conditions.  Therefore, they are not caused by or related to his lumbar spine diagnosis."


During the May 2011 VA examination, the Veteran related that a recent MRI showed two disc bulges for which he had received an epidural steroid injection.  These records are not in the claims file.  In addition, the Veteran reported a right knee injury one-and-a-half years earlier, which the VA examiner noted "cannot fully [be] rule[d] out as ongoing."  As the VA examiner observed, such records, including ones prepared since 2009 would be helpful to the examiner in determining whether the Veteran's right knee and/or left hip disabilities are secondary to a service-connected disability.

The Veteran has described chronic right knee pain since discharge from his second period of active duty.  See Hearing Transcript at 8.  He has also alleged that his left hip was "off and on in service."  See May 2011 VA Examination Report.  In addition, the Veteran has stated that both his right knee and left hip disabilities are secondary to either his service-connected back disability or his service-connected foot disabilities.  See May 2008 VA Form 21-4138.  (The Veteran is service-connected for status post fracture of the first metatarsal, bilaterally.)  

The Board acknowledges the November 2009 opinion from Dr. K.V., who reviewed the service treatment records (STRs) and opined that both the right knee and left hip disabilities "should also be considered related to [the Veteran's] military service."  The doctor reasoned that the Veteran "was seen in the military clinics multiple times since 1985 for both conditions."  STRs contain no complaints of, treatment for, or diagnosis of either a right knee or a left disability.  An opinion based on incorrect facts has little probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Nevertheless, in view of the foregoing, on remand an addendum opinion is required to determine (1) whether, in light of the Veteran's history, the current right knee and/or left hip disabilities are directly related to service, and (2) whether, in light of newly secured evidence, the current right knee and/or left hip disabilities are secondary to the Veteran's service-connected back and/or foot disabilities, to include the theory of aggravation.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran authorize release of his private treatment records from Dr. K.G. from December 2009 to the present.  A copy of any negative response(s) should be included in the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  All tests, including any radiographic evidence, should be sought.

2.	Thereafter, return the claims file to the VA examiner who conducted the May 2011 VA examination.  The claims file, to include a copy of this remand, must be made available to the examiner for review, especially the evidence prepared since 2009.  The examiner is asked to provide the following opinions:

(a)  Is it at least as likely as not, i.e., 50 percent probability or greater, that any currently diagnosed right knee disability began during service or is otherwise related to military service?  In answering this question, the examiner should address the Veteran's October 2009 testimony regarding chronic right knee pain since discharge from his second period of active duty.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements that he had right knee pain during his second period of active service and has had it since.  The clinical history should be noted, including the post-service intercurrent injury in approximately 2009.

(b) Is it at least as likely as not, i.e., 50 percent probability or greater, that any currently diagnosed left hip disability began during service or is otherwise related to military service?  In answering this question, the examiner should address the Veteran's May 2008 lay statement regarding left hip pain during service.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements that he had left hip pain during military service and has had it since.

(c)  Is it at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed right knee and/or left hip disability was caused or aggravated (permanently worsened beyond normal progression) by a service-connected disability?  (The Veteran is service-connected for lumbosacral strain with degenerative changes, and status post fracture of the first metatarsal, bilaterally.  Each should be addressed as possible factors in the development or worsening of right knee and left hip disability.)

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the May 2011 examiner is unavailable, the file should be referred to another clinician with sufficient expertise to address the questions set out above.  If it is determined that another examination is required to address any question posed above, an examination should be scheduled.)

3.	Thereafter, undertake any additional development deemed appropriate and re-adjudicate the claims.  If either benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

